HALL, Judge.
Appellant William Bowman, Jr., appeals a final order dismissing his action for failure to prosecute pursuant to Florida Rule of Civil Procedure 1.420(e).
At the time Bowman’s action was dismissed the bankruptcy proceedings of ap-pellee John M. Dickey were pending. The dismissal of Bowman’s action therefore constituted reversible error. Bowman v. Peele, 413 So.2d 90 (Fla. 2d DCA 1982), dismissed, 419 So.2d 1199 (Fla.1982).
Accordingly, the order of the trial court is reversed, and this cause is remanded with directions that Bowman’s action be reinstated.
DANAHY, C.J., and SCHOONOVER, J., concur.